Exhibit 10.2

 

LEXINGTON CORPORATE PROPERTIES TRUST

NONVESTED SHARE AGREEMENT

 

This AGREEMENT is effective as of January ___, 2006 by and between Lexington
Corporate Properties Trust, a Maryland real estate investment trust (the
“Company”) and _________________________ (the “Participant”).

WITNESSETH THAT:

WHEREAS, the Participant, as an employee of the Company, is eligible to
participate in the Lexington Corporate Properties Trust 1998 Share Option Plan
(the “Plan”);

WHEREAS, the Company desires to provide an inducement and incentive to the
Participant to perform duties and fulfill responsibilities on behalf of the
Company at the highest level of dedication and competence;

WHEREAS, the Board of Trustees (the “Board”) of the Company, upon recommendation
of the Compensation Committee of the Board, has approved the grant of the award
to the Participant of the common shares of the Company, par value $0.0001,
herein, subject to the terms and conditions of the Plan and this Agreement, in
order to incentivize the Participant’s performance and to enable the Participant
to acquire an equity interest in the Company;

NOW, THEREFORE, in consideration of the agreements hereinafter contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

1.

Grant of Shares.

(a)          Subject to the restrictions and terms and conditions set forth in
this Agreement and the Plan, including the Vesting Period (defined in Section 2
hereof), the Company hereby awards to the Participant __________ common shares
of the Company (the “Common Shares”) as of January ___, 2006.

(b)          The Participant agrees that the Participant’s ownership of the
Common Shares shall be evidenced solely by a “book entry” (i.e., a computerized
or manual entry) in the records of the Company or its designated share transfer
agent in the Participant’s name. Upon expiration of the applicable portion of
the Vesting Period, a certificate or certificates representing the shares of
Common Shares as to which the Vesting Period has so lapsed shall be delivered to
the Participant by the Company, subject to satisfaction of any tax obligations
in accordance with Section 5 hereof.

2.

Vesting of Common Shares.

 

 


--------------------------------------------------------------------------------

 

 

(a)

Subject to Section 3 hereof:

(i)           fifty-percent of the Common Shares shall vest in full as of
December 31, 2010, provided that the Participant is then employed by the
Company; and

(ii)          fifty-percent of the Common Shares shall become earned and vested
as follows: one-fifth of such Common Shares shall be earned upon the attainment
of certain Performance Criteria (hereinafter defined) in any fiscal year of the
Company during the five-year period commencing with January1, 2006 (or at such
time as otherwise provided in Section 2(b)(i) hereof) (the “Performance
Period”); and the Common Shares earned pursuant to the preceding clause shall
vest in full as of December 31, 2010, provided that the Participant is then
employed by the Company (the “Vesting Period”). In no event will more than
one-fifth of such Common Shares become earned with respect to the satisfaction
of Performance Criteria for any one fiscal year.

(b)          The Performance Criteria are satisfied with respect to a fiscal
year of the Company if the Company achieves a total shareholder return (“TSR”),
defined in Section 2(b)(ii) hereof, for such fiscal year that is equal to the
lesser of: (x) of at least ten percent (10%) pursuant to Section 2(b)(i) hereof
or (y) the Morgan Stanley REIT Index commencing on January 1, 2006.

(i)            For purposes of determining whether the Company achieves a TSR of
at least 10% in any fiscal year, such TSR shall first be calculated pursuant to
Section 2(b)(ii) hereof. If such return is at least 10%, then the Performance
Criteria for such fiscal year shall be satisfied. The portion of TSR in excess
of 10% (“Excess TSR”) shall be carried back and added to any preceding fiscal
years in the Performance Period in which the Performance Criteria has not (as of
the time of the carry back) been satisfied (under either Section 2(b)(x) or
(y)), beginning with the first immediately preceding fiscal year in which such
Performance Criteria have not been met. If, as a result of a carry back, the TSR
(as adjusted under this subsection) with respect to a preceding fiscal year
reaches 10%, then the Performance Criteria for such fiscal year shall be treated
as satisfied at the time of such carry back. In the event Excess TSR is not
absorbed after it is carried back to each preceding year in which the
Performance Criteria are not met, any remaining Excess TSR may be carried
forward and added to any succeeding fiscal years in the Performance Period,
after the foregoing TSR calculations are made with respect to such succeeding
year, beginning with the first such succeeding fiscal year. If, as a result of a
carry forward, the TSR (as adjusted under this subsection) with respect to such
succeeding fiscal year reaches 10%, then the Performance Criteria for such
fiscal year shall be satisfied as of the end of such year. In no event shall any
amount of Excess TSR be utilized more than once as a carry back or carry forward
amount.

 


--------------------------------------------------------------------------------

(ii)          For purposes of Section 2(b)(i)hereof, TSR with respect to a
fiscal year shall mean the sum of the Company’s dividend yield and the Company’s
share appreciation for such year, based on a starting share price equal to the
trailing 5-day average closing price of the Company’s common stock on the New
York Stock Exchange as of January 1st.

3.

Nontransferability and Acceleration/Forfeiture.

(a)          The Participant acknowledges that prior to the expiration of the
applicable Vesting Period, the Common Shares may not be sold, transferred,
pledged, assigned, encumbered or otherwise disposed of (whether voluntarily or
involuntarily or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)). Upon the
expiration of the applicable portion of the Vesting Period, as set forth in
Section 2 hereof, the restrictions set forth in this Agreement with respect to
the Common Shares theretofore subject to such expired Vesting Period shall
lapse.

(b)          In the event of (i) a termination of Participant’s employment with
the Company by the Participant for Good Reason (as defined in the employment
agreement between the Participant and the Company in effect at such time (the
"Employment Agreement")), (ii) a termination of the Participant’s employment
with the Company by the Company without Cause (as defined in the Employment
Agreement), (iii) a Change of Control (as defined in the Employment Agreement),
(iv) a termination of the Participant’s employment with the Company in a
Pre-Change of Control Termination (as defined in the Employment Agreement), (v)
or the Participant’s death, in any such case prior to the expiration of the
Vesting Period, the Vesting Period shall terminate, and all of the Common Shares
not theretofore forfeited in accordance with this Agreement shall become fully
vested and nonforfeitable as of the date of the Change of Control or the
Participant’s death, as applicable.

(c)          If the Participant ceases to be employed by the Company prior to
the complete expiration of the Vesting Period under circumstances other than
those set forth in Section 3(b) hereof, the Participant agrees that all of the
Common Shares, that are nonvested in accordance with Section 2 hereof as of the
date of such termination, shall be immediately and unconditionally forfeited and
will revert to the Company without any action required by the Participant or the
Company.

4.            Rights as Shareholder. The Participant shall have all rights of a
shareholder with respect to the Common Shares for record dates occurring on or
after the date of this Agreement and prior to the date any such Common Shares
are forfeited in accordance with this Agreement, including without limitation
payment to the Participant of any cash dividends or distributions declared
during such period with respect to the Common Shares.

5.            Withholding Tax Obligations. The Participant acknowledges the
existence of federal, state and local income tax and employment tax withholding
obligations with

 


--------------------------------------------------------------------------------

respect to the Common Shares and agrees that such obligations must be met. The
Participant shall be required to pay and the Company shall have the right to
withhold or otherwise require a Participant to remit to the Company any amount
sufficient to pay any such taxes no later than the date as of which the value of
any Common Shares first become includible in the Participant’s gross income for
income or employment tax purposes, provided however that the Board of Trustees
may permit the Participant to elect withholding Common Shares otherwise
deliverable to the Participant in full or partial satisfaction of such tax
obligations, provided further however that the amount of Common Shares so
withheld shall not exceed the minimum statutory withholding tax obligation. If
tax withholding is required by applicable law, in no event shall Common Shares
be delivered to the Participant until he has paid to the Company in cash the
amount of such tax required to be withheld by the Company or otherwise entered
into an agreement satisfactory to the Company providing for payment of
withholding tax. The Participant hereby notifies the Company that he will not
make an election with respect to any portion of the Common Shares pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended.

6.            Limitation of Rights. Nothing contained herein shall be construed
as conferring upon the Participant the right to continue in the employ of the
Company as a Participant or in any other capacity or to interfere with the
Company’s right to discharge him at any time for any reason whatsoever.

7.            Receipt of Plan. The Participant acknowledges receipt of a copy of
the Plan and agrees to be bound by all terms and provisions thereof. If and to
the extent that any provision herein is inconsistent with the Plan, the Plan
shall govern.

8.            Assignment. This Agreement shall be binding upon and inure to the
benefits of the Company, its successors and assigns and the Participant and his
heirs, executors, administrators and legal representatives.

9.            Governing Law. This Agreement and the obligation of the Company to
transfer Common Shares shall be subject to all applicable federal and state
laws, rules and regulations and any registration, qualification, approvals or
other requirements imposed by any government or regulatory agency or body which
the Compensation Committee of the Company shall, in its sole discretion,
determine to be necessary or applicable. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

10.          Amendment. Except as otherwise permitted by the Plan, this
Agreement may not be modified or amended, nor may any provision hereof be
waived, in any way except in writing signed by the party against whom
enforcement thereof is sought.

11.          Execution. This Agreement may be executed in counterparts each of
which shall constitute one and the same instrument.

 


--------------------------------------------------------------------------------

 

 

[SIGNATURE PAGE FOLLOWS]

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and the Participant has executed this Agreement
effective as of the date first above written.

LEXINGTON CORPORATE PROPERTIES TRUST

By:/s/ Name: T. Wilson Eglin           

Name: T. Wilson Eglin

 

Title:

Chief Executive Officer

PARTICIPANT

                                                               

 

 

 